Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 3/24/22.  Claims 17-18 are pending. Claims 1-16 have been canceled. The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing compound applied to one or more perimeter edges of the outer side of the wall panel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
No support is found for the sealing compound applied to one or more perimeter edges of the outer side of the wall panel.

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2006/0068188 to Morse et al. in view of U.S. 2011/0214372 to Mullet et al. as provided above further in view of U.S. 2005/0076611 to Crawford.
Note the embodiments of figures 4A-5B of Morse which provide a panel 500 comprising a fiber reinforced cement layer 502 with a foam insulating inner layer 504 covering the entire back side thereof.  Paragraph [0032] recites that the substrate of the invention may be any fiber-cement composition and incorporates several examples by reference.  With respect to claim 3, at least US 6,030,447, incorporated by reference indicates the reinforcing material may be fiberglass [cl. 13].  As the layer 502 is reinforced with the same material [fiberglass] it is considered to perform the same 
Paragraph [0034] recites that foam of the invention may be any of a variety of foams including polyurethanes. Paragraph [0048] indicates that the foam 404 can be poured directly onto the layer 402 to bond thereto without the use of adhesives.  This is considered to meet the chemically bonded without further adhesives or chemical bonding limitation of claim 17.
Morse fails to provide the foam insulating inner layer is comprised of a two-part rigid urethane pour foam [cl. 2] having a uniform thickness with an insulation factor greater than or equal to R7 and less than or equal to R21.
Mullet teaches that at the time of the invention it was known to use two-part rigid urethane foams [0049] to chemically bond to a substrate without the use of adhesives 
There would have been no unexpected or unpredictable results obtained in providing the claimed two-part urethane foam in the claimed R values when considering the teachings of Morse and Mullet.
Figure 5B of Morse shows a plurality of panels 500 attached to building structure 510.
Morse as modified by Mullet above provides each of the elements of the claims except Morse fails to provide a sealing compound applied to one or more perimeter edges of the outer side of the wall panel
Crawford paragraph [0052] teaches that at the time of the effective filing date of the invention it was known that a mesh tape 50 embedded in a waterproof adhesive media such as WP-6000 could be applied over the seams of cement/foam panels and Crawford paragraph [0053] teaches that at the time of the effective filing date of the invention it was known that a finish coat 51 or “veneer layer” can be applied to cement layer to provide a waterproof finish.  
It would have been obvious to one having ordinary skill in the art at the time of the invention that the outer side of the cement layer of the panels of Morse could have the seams of adjacent panel perimeter edges covered with a weatherproof tape embedded in a waterproof adhesive media or “sealing compound” and then covered with a finish layer 51 as taught by Crawford. There would have been no unexpected unpredictable results obtained in sealing the outer side to prevent water intrusion and as noted above Morse suggests adding a finish layer.

Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. 
The argument that support for the limitation “ a sealing compound applied to one or more perimeter edges of the outer side” of the wall panel may be found at page 5, lines 3-9 and page 9, lines 8-18 is not persuasive. 
The passage at lines 3-4 of page 5 recites: “According to another embodiment of the invention, once the panels are attached to the building, the seams between the panels are sealed.” This passage is not directed a wall panel as claim 1 is and only recites that the once the panels (plural) are attached, the seams between the panels are sealed.  It does not specify that one of more outside perimeter edges of a panel have a sealing compound applied thereto.
The relevant passage of page 9 recites: 	
Once the cement and urethane foam of the respective middle 30 and inner 20 layers has cured, the panel 10 is in condition for application to a building 50. As shown in Fig. 2, the panels 10 are screwed with screws 52 to the wall 50 or other structural element of a building. End pieces, headers, and other trim pieces, having been similarly manufactured, are likewise attached to the building. The seams 22 between the respective panels and trim pieces are sealed with a sealing compound, such as Laticrete® Air and Water Barrier.

The scope of the passages is different than that of the claim.  Both passages are directed to a seam between adjacent installed panels, not the outer side of a wall panel 
Applicant’s argument that Morse in view of Mullet fails to provide the sealing compound is moot as the rejection is no longer applied.
The argument that the tape of Crawford is not a “sealing compound” is not fully persuasive.  Crawford provides the tape embedded in a waterproof adhesive media.  The waterproof media adhesive is considered to meet the limitation of a “sealing compound” and figure 9 clearly shows it applied to outer side panel perimeter edges.
 The argument that cement layer does not hold the glass fiber reinforcing at fixed locations is not persuasive.  The reinforcement cannot move once the cement is cured thus it is in a fixed location and orientation in the wall panel.  This is not a “may” as argued.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636